In an action to recover damages for personal injury sustained by plaintiff Steven Sugar, and by plaintiff administrator for the wrongful death and conscious pain and suffering of decedent Steven Natowitz, arising out of the collision on March 27, 1961 of motor vehicles on the Pennsylvania Turnpike, defendant administrator Paris appeals from an order of the Supreme Court, Kings County, entered September 18, 1963, denying his motion to dismiss the complaint or, in the alternative, for a stay of the action, made pursuant to subdivision 3 of former rule 107 of the Rules of Civil Practice, upon the grounds: (a) that there is another action pending between the same parties; (b) that the court has no jurisdiction of the subject matter; (c) that the defendant is immune from suit in this State; and (d) that the Supreme Court, Kings County, is forum non conveniens. Order affirmed, with *797$10 costs and disbursements. No opinion. (For companion appeal, see Matter of Paris, 21 A D 2d 794.) Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.